Exhibit 10.3

 

SECOND AMENDMENT TO DATA CENTER AND DISASTER RECOVERY

 

SERVICES AGREEMENT

 

This Second Amendment to the Data Center and Disaster Recovery Services
Agreement (the “Second Amendment”) is entered into as of March 29, 2013, and
amends that certain Data Center and Disaster Recovery Services Agreement dated
August 10, 2009 (as subsequently amended, the “Agreement”) by and between OCWEN
FINANCIAL CORPORATION, a corporation organized under the laws of the State of
Florida (“OCWEN” or together with its Affiliates “OCWEN Group”), and ALTISOURCE
SOLUTIONS S.À R.L., a limited liability company organized under the laws of the
Grand Duchy of Luxembourg (“ALTISOURCE” or together with its Affiliates
“ALTISOURCE Group”).

 

Recitals

 

WHEREAS, pursuant to the Agreement, OCWEN engaged ALTISOURCE to provide or cause
to be provided to OCWEN, certain Services (as defined and as detailed on
Exhibit A to the Agreement) in connection with OCWEN Group’s business, in each
case subject to the terms and conditions therein established;

 

WHEREAS, OCWEN and ALTISOURCE have since entered into the First Amendment to the
Data Center and Disaster Recovery Services Agreement , whereby the parties
agreed to amend Section 5 of the Agreement in order to extend the term of the
Agreement; and

 

WHEREAS, now the parties desire to amend and extend the term of the Agreement
until August 31, 2025.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants made herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Amendment to Section 5.1, Term, of the
Agreement.  Section 5.1, Term, of the Agreement is hereby deleted in its
entirety and restated as follows:

 

“5.1. Term.

 

(a)                     Initial Term. The initial term shall commence on the
Effective Date and shall continue in full force and effect, subject to
Section 5.1(b), until August 31, 2025 (the “Initial Term”), or the earlier date
upon which this Agreement has been otherwise terminated in accordance with the
terms hereof.

 

(b)                     Renewal Term. This Agreement may be renewed for
successive two (2) year terms (each, a “Renewal Term”) by mutual written
agreement of the parties hereto, executed not less than six (6) months prior to
the expiration of the Initial Term or any Renewal Term, as applicable.

 

(c)                                  Term. The term “Term” shall mean the
Initial Term together with any applicable Renewal Term.

 

1

--------------------------------------------------------------------------------


 

(d)                     Notice of Non-Renewal. In the event either party decides
that it does not wish to renew this Agreement or any particular Service or
Additional Service hereunder upon the expiration of the Initial Term or any
Renewal Term, as applicable, such party shall so notify the other party at least
nine (9) months before the completion of the Initial Term or Renewal Term, as
applicable.”

 

2.                                      Execution.  This Second Amendment may be
signed in counterparts with the same effect as if both parties had signed one
and the same document. This Second Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which shall together constitute one and the same agreement.
Counterparts shall become effective when counterparts have been signed by each
of the parties and delivered to the other parties; it being understood that all
parties need not sign the same counterpart. This Second Amendment and its
counterparts may be executed by providing an electronic signature under the
terms of the Electronic Signatures Act, 15 U.S.C. § 7001 et seq., and may not be
denied legal effect solely because it is in electronic form or permits the
completion of the business transaction referenced herein electronically instead
of in person.

 

3.                                Agreement in Full Force and Effect as
Amended.  The terms and conditions of this Second Amendment shall prevail over
any conflicting terms and conditions in the Agreement. Capitalized terms that
are used in this Second Amendment not otherwise defined herein shall have the
meanings ascribed to them in the Agreement. Except as specifically amended or
waived hereby, all of the terms and conditions of the Agreement shall remain in
full force and effect. All references to the Agreement in any other document or
instrument shall be deemed to mean the Agreement as amended by this Second
Amendment. The parties hereto agree to be bound by the terms and obligations of
the Agreement, as amended by this Second Amendment, as though the terms and
obligations of the Agreement were set forth herein.

 

[The Remainder of this Page has been Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
as of the date first written above by their duly authorized representatives.

 

 

OCWEN FINANCIAL CORPORATION

 

 

 

 

 

By

/s/ John Britti

 

 

Name:

John Britti

 

 

Title:

Executive Vice President and CFO

 

 

 

 

 

 

 

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

By

/s/ William B. Shepro

 

 

Name:

William B. Shepro

 

 

Title:

Manager

 

3

--------------------------------------------------------------------------------